DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

   TYRANNY A. HUNTER as Personal Representative of the Estate of
                   AUDREY B. HUNTER,
                         Appellant,

                                    v.

    RANDOLPH CONSTRUCTION GROUP, INC. and RANDOLPH &
              DEWDNEY CONSTRUCTION, INC.,
                       Appellees.

                              No. 4D20-2135

                          [February 17, 2022]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Janet Croom, Judge; L.T. Case No.
312019CA000160.

   Alexandra Noelle Sanchez and J. Garry Rooney of Rooney & Rooney,
P.A., Vero Beach, for appellant.

  Fred L. Kretschmer, Jr., of Brennan & Kretschmer, Vero Beach, for
appellees.

PER CURIAM.

  Affirmed.

KLINGENSMITH, KUNTZ, and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.